DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 5 and 10 were rejected in Office Action from 11/04/2021.
Applicant filed a response with no amendments to the claims.
Claims 1-20 are currently pending in the application, of claims 1, 3-4, 6-9 and 11-20 are withdrawn from consideration.
Claims 2, 5 and 10 are being examined on the merits in this Office Action. 

Terminal Disclaimer
The terminal disclaimer filed on 02/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/087,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication 2018/0040904 – cited as pertinent prior art in previous Office Action, page 10, lines 11-13).
Regarding claim 2 and 5, Choi teaches a multi-layer structured composite membrane (35) (i.e., composite membrane) (paragraph [0002]) (see figure 3A) for a secondary battery (i.e., lithium air battery) (paragraph [0002]) (see figure 3A) (paragraph [0125]) comprising:
a first composite electrolyte layer located toward a positive electrode (37) (i.e., cathode) (as shown in figure 3A below) (paragraph [0128]); and
a second composite electrolyte layer located toward a negative electrode (33) (i.e., anode) (as shown in figure 3A below) (paragraph [0128]),
wherein the first composite electrolyte layer and the second composite electrolyte layer include a polymer (paragraph [0072]), a ceramic material (i.e., gas blocking inorganic particles) (paragraph [0065]) and a liquid electrolyte (i.e., lithium salt, ionic liquid, polymeric ionic liquid) (paragraph [0080]), and
the polymer of the first composite electrolyte and the second composite is polyvinylidene fluoride (PVdF) (paragraph [0072]).
Choi teaches the ceramic material may be at least one selected from LTAP which encompasses a phosphate, LLZO (i.e., Li7La3Zr2O12) which encompasses an oxide ceramic material, Al2O3, LLTO (i.e., LixLayTiO3) which encompass an oxide (paragraph [0065]-[0066]). As such, since the ceramic material can be at least one of the above, a skilled artisan would understand that more than one material can be selected where one ceramic material (e.g., LTAP, LLTO) can be positioned in what is interpreted as the first composite electrolyte layer (see figure 3A below) and the other ceramic material (e.g., Al2O3, LLZO) can be positioned in what is interpreted as the second composite electrolyte layer. 
Choi does not explicitly articulate the specifics of the liquid electrolyte contained in the recited concentration with respect to the ceramic material and the polymer. However, differences in concentration will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical. Choi teaches the concentration of the electrolyte layer is associated with improved conductivity of the composite electrolyte (paragraph [0081]). As such, since the concentration is recognized as a result-effective variable (i.e., improves conductivity), one of ordinary skill would find obvious to try different concentrations to include the ones claimed by routine experimentation in order to find a range where optimum improved conductivity is achieved (see MPEP 2144.05). 

    PNG
    media_image1.png
    519
    331
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication 2018/0040904) as applied to claim 2 above, and further in view of and further in view of Arshad et al. (NPL, 20181) and Zhu et al. (NPL, 20112).
Regarding claim 10, as indicated above Choi teaches the polymer in the first composite electrolyte layer is PVdF and the ceramic material LTAP.
Choi does not teach the specifics of the second composite electrolyte layer having a PVdF-TrFE polymer and a β-Al2O3 ceramic material.
Arshad teaches PVdF and PVdF-TrFE are polymeric materials typically used for electronic applications (page 1). By electronic applications, it is interpreted that includes secondary batteries.
	Choi provides the guidance that one or more polymers can be used in the composite electrolyte layer (i.e., may include at least one selected from…) (paragraph [0072]).
Since Choi teaches PVdF as the polymer and that one or more polymer can be used, and Arshad teaches PVdF and PVdF-TrFE are commonly known for use in electronic applications to include batteries, one of ordinary skill in the art before the effective filing date of the claimed invention could have consider using PVdF for the first composite electrolyte layer and PVdF-TrFE for the second composite electrolyte layer in Choi, thereby arriving at the presently claimed invention.
Zhu teaches β-Al2O3 is a well known solid electrolyte material used in batteries  (page 182). Since Choi teaches two or more types of ceramic materials can be used and Zhu teaches β-Al2O3 is well known as a solid electrolyte in batteries, one of ordinary skill in the art before the effective filing date of the claimed invention could have consider using LTAP for the first composite electrolyte and β-Al2O3 for the second composite electrolyte in Choi, thereby arriving at the presently claimed invention.

Response to Arguments
Applicant arguments have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi.
Examiner acknowledge the receipt of the terminal disclaimer. In view of the filed terminal disclaimer, the previous double patenting rejecting is withdrawn. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hammad et al. (U.S. Patent Application Publication 2012/0298524).
Lu et al. (U.S. Patent Application Publication 2013/0260232).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Arshad et al., Dielectric and Structural Properties of Poly (vinylidene fluoride) (PVDF) and Poly (vinylidene fluoride-trifluoroethylene) (PVDF-TrFE) Filled with Magnesium Oxide Nanofillers, 2018, Hindawi, pages 1-12.
        2 Zhu et al., Structure and Properties relationships of beta-Al2O3 electrolyte materials, 2011, Elsevier, Journal of Alloys and Compounds, pages 182-185.